DETAILED ACTION
This non-final office action is in response to claims filed 10/28/2021.
Claims 1, 10, 15, and 20 have been amended. Claims 21-22 have been added. Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 09/24/2021, 12/14/2021, and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments
The applicant's prior art arguments have been fully considered but they are not persuasive. The applicant argues in pages 10 and 12 of remarks filed 10/28/2021:
Applicant respectfully submits that the cited references fail to teach, among other things, “detecting conditions of a worksite at which a harvesting operation is being performed by the mobile harvesting machine”, “identifying a first performance limitation value corresponding to the first performance pillar metric based on the conditions of the worksite” and “wherein the first performance limitation value is indicative of a maximum achievable performance pillar metric value given the conditions of the worksite” as recited m independent claim 1. 
For at least the same reasons discussed above with regard to the rejection of independent claim 1, Applicant submits that independent claim 10 is not taught, suggested, or rendered obvious by the cited references and is in allowable form. Applicant respectfully submits that the cited references fail to teach or suggest, among other things, “wherein the first performance limitation value and the second performance limitation value are indicative of a maximum achievable pillar metric value for the performance pillar metric to which the first performance limitation value and the second performance limitation value correspond, given the conditions of the worksite” as recited in independent claim 10.
However, the examiner disagrees. The examiner relies on the combination of Scholer and Neu to teach these limitations. Scholer teaches in [0066] the condition of crop material is determined by the agricultural machine at any given point of a harvesting operation. Scholer further teaches in [0262] that the priority of different harvesting parameters may be set relative to each other. Scholer does not teach that the first performance limitation value is indicative of a maximum achievable first performance pillar metric value given the condition of the worksite. Neu teaches in [0030] that the harvesting capacity of a working machine is adapted to specific crop conditions. Neu further teaches in [0046] that indicator element 84 corresponds to the maximum performance of an assigned parameter under current settings of the working machine. Although Neu does not specifically teach that a maximum achievable performance pillar metric value given the conditions of the worksite, Scholer does teach detecting conditions of a worksite at which a harvesting operation is being performed. Therefore, it would have been obvious to have modified the teachings of Scholer so that the first performance limitation value is indicative of a maximum achievable performance pillar metric value given the conditions of the worksite the motivation for doing so would have been to provide an operator of an agricultural working machine an improved overview of relevant processes of the agricultural machine (Neu [0007]).

The applicant also argues in page 13 of remarks filed 10/28/2021:
Applicant respectfully submits that the cited references fail to teach or suggest, among other things, “limitation logic identifying a maximum achievable first performance pillar metric value as a first performance limitation value based on previous values of the first performance pillar metric from previous harvesting operations performed in conditions similar to the current crop conditions, ground conditions, and environmental conditions at the worksite” as recited in independent claim 15.
However, the examiner disagrees. The examiner relies on the combination of Scholer and Yokoyama to teach these limitations. Scholer teaches in [0066] the condition of crop material is determined by the agricultural machine at any given point of a harvesting operation. Scholer also teaches in [0180] that sensor 506 detects the ground beyond or beneath crop. Scholer further teaches in [0262] that the priority of different harvesting parameters may be set relative to each other. Scholer does not teach limitation logic identifying a maximum achievable first performance pillar metric value as a first performance limitation value based on previous values of the first performance pillar metric from previous harvesting operations performed in conditions similar to the environmental conditions at the worksite. Yokoyama teaches in [0072] that work conditions with the best work efficiency and the largest yield are displayed to the user under similar weather conditions. Therefore, it would have been obvious to have modified the teachings of Scholer so that “limitation logic identifying a maximum achievable first performance pillar metric value as a first performance limitation value based on previous values of the first performance pillar metric from previous harvesting operations performed in conditions similar to the current crop conditions, ground conditions, and environmental conditions at the worksite”. The motivation doing so would have been to provide a visualization of expected results based on conditions similar to current weather information (Yokoyama [0006]).
The applicant also argues in page 14 of remarks filed 10/28/2021:
Additionally, Applicant respectfully submits that the cited references fail to teach, among other things,
“control automation logic determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation value and the operating settings change threshold, and if the settings change is to be performed, controlling a controllable subsystem to execute the settings change” as recited in independent claim 15.
	However, the examiner disagrees. The examiner has interpreted “control automation logic” to be software or code for performing the described limitations. Scholer teaches in [0266] that a user may determine via a GUI whether adjustments to the agricultural machine’s settings should be based on the displayed performance metrics, operating parameters, and selection bars. Scholer further teaches in [0266] that the GUI comprises buttons for performing a settings change. Scholer does not teach that the control automation logic determines whether a settings change is to be performed based on the settings change threshold. Parikh teaches in [0049] that an option settings unit may change a setting according to an aggressiveness threshold. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) previously cited in PTO-892 dated 03/08/2021, in view of Neu (US 2015/0088386) previously cited in PTO-892 dated 09/03/2021, in further view of Parikh (US 2015/0058641) previously cited in PTO-892 dated 11/13/2019.
Regarding Independent Claim 1,
Scholer teaches a computer implemented method of controlling a mobile harvesting machine, the method comprising:
detecting conditions of a worksite at which a harvesting operation is being performed by the mobile harvesting machine ([0066]: The condition of crop material is determined by the agricultural machine at any given point of a harvesting operation);
detecting a priority of a first performance pillar metric relative to a second performance pillar metric ([0262]: A priority of a harvesting parameter relative to another harvesting parameter is determined);
detecting an operating characteristic of the mobile harvesting machine ([0213]-[0214]: System parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
identifying a first performance pillar metric value for the first performance pillar metric based on the operating characteristic ([0209], [0258]-[0260]: Harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
identifying a first performance limitation corresponding to the first performance pillar metric based on the conditions of the worksite ([0265]: GUI 1054 shows performance metrics such as percentages of cracked grain 1008, MOG 1010, moisture content 1012, yield/loss 1014, along with combine operating parameters 1016, such as rotor speed, concave spacing, chaffer spacing and sieve spacing) […];
determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold ([0266]: Using GUI 1054 the user can determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars); and
if the settings change is to be performed, controlling a settings change actuator to execute the settings change ([0266]: The GUI comprises buttons for performing a settings change).
Scholer does not teach:
wherein the first performance limitation is indicative of a best achievable first performance pillar metric value given the conditions of the worksite; 
detecting an aggressiveness setting indicative of an operating settings change threshold; 
determining whether a settings change is to be performed based on the operating settings change threshold.
However, Neu teaches:
wherein the first performance limitation is indicative of a best achievable first performance pillar metric value given the conditions of the worksite ([0046], Fig. 2: Indicator element 84 corresponds to the maximum performance of an assigned parameter under current settings. Neu further teaches in [0030] that the harvesting capacity of the machine is adapted to the specific crop conditions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer and Neu so that the first performance limitation value is indicative of a maximum achievable first performance pillar metric value given the conditions of the worksite.
The motivation for doing so would have been to provide an operator of an agricultural working machine an improved overview of relevant processes of the agricultural machine (Neu [0007]).
Scholer and Neu do not teach:
detecting an aggressiveness setting indicative of an operating settings change threshold; and
determining whether a settings change is to be performed based on the operating settings change threshold.
However, Parikh teaches:
detecting an aggressiveness setting indicative of an operating settings change threshold ([0049]: An option setting unit determines an aggressiveness setting based on an aggressiveness threshold option); and
determining whether a settings change is to be performed based on the settings change threshold ([0049]: The option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer and Neu so that an aggressiveness setting indicates an operating settings change threshold and a settings change is determined based on the operating settings change threshold as taught by Parikh
	The motivation for doing so would have been to ensure the maximum performance of a particular setting by performing automatically performing resource adjustments (Parikh [0031]).

Regarding Dependent Claim 2,
	Scholer, Neu, and Parikh teach the computer implemented method of claim 1. Scholer further teaches wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises:
generating a priority setting user interface display with a priority setting actuator (Scholer [0266]: GUI 1058 comprises a plurality of buttons);
and detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric (Scholer [0266]: Selection of the buttons modifies the harvesting parameters of the agricultural machine).  

Regarding Dependent Claim 3,
Scholer, Neu, and Parikh teach the computer implemented method of claim 2. Scholer further teaches wherein generating a priority setting user interface display comprises:
generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics (Scholer [0266]: Selection bars comprise increase button switches to adjust the priorities of harvesting parameters).  

Regarding Dependent Claim 4,
Scholer, Neu, and Parikh teach the computer implemented method of claim 3. Scholer further teaches wherein generating the priority setting user interface display comprises:
generating the priority setting user interface display with a secondary priorities setting actuator that is actuated to indicate a priority order of each performance pillar metric, of a remainder of the plurality of different performance pillar metrics, other than the top priority performance pillar metric, relative to one another (Scholer [0266]: Selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).

Regarding Dependent Claim 9,
Scholer, Neu, and Parikh teach the computer implemented method of claim 1. Scholer further teaches if the settings change is to be performed, identifying the settings change based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold (Scholer [0266]: Using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars).

Regarding Dependent Claim 21,
	Scholer, Neu, and Parikh teach the computer implemented method of claim 1. Scholer further teaches wherein the conditions of the worksite comprise one or more of crop conditions, environmental conditions, and ground conditions (Scholer teaches in [0066] that the condition of crop material is determined by the agricultural machine at any given point of a harvesting operation).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in further view of Kansal (US 2012/0151055) previously cited in PTO-892 dated 11/13/2019.
Regarding Dependent Claim 5,
Scholer, Neu, and Parikh teach the computer implemented method of claim 4. Parikh teaches identifying the operating settings change threshold based on an aggressiveness value (Parikh [0049]: An aggressiveness setting value (1) corresponds to an operating settings change threshold (60%+/-10%). 
Scholer, Neu, and Parikh do not explicitly teach wherein detecting an aggressiveness setting comprises:
generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value.
	However, Kansal teaches:
generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value ([0036]: An aggressiveness of a system is determined by manipulating a slider).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer, Neu, and Parikh so that an aggressiveness setting user input actuator is actuated to set an aggressiveness value as taught by Kansal.
The motivation for doing so would have been to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).

Regarding Dependent Claim 6,
Scholer, Neu, Parikh, and Kansal teach the computer implemented method of claim 5.  Kansal further teaches wherein generating an aggressiveness setting user input actuator comprises:
displaying a slider mechanism that is actuated to change positions, wherein the aggressiveness value corresponds to a position of the slider mechanism (Kansal [0036]: A slider is provided to reconfigure an aggressiveness setting).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in further view of de Oliveira (US 2014/0188576) previously cited in PTO-892 dated 11/13/2019.
Regarding Dependent Claim 7,
Scholer, Neu, and Parikh teach the computer implemented method of claim 1, but do not teach wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises:
detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics; and identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics.
However, de Oliveira teaches wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises:
detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics ([0066]: A user assigned weight is provided for a plurality of performance metrics); and
identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics (Fig. 10: A UI displays metrics that are ordered from most important to least important).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer, Neu, and Parikh so that a user-assigned weight corresponds to each of the performance pillar metrics to identify the priority of the performance pillar metrics as taught by de Oliveira.
The motivation for doing so would have been to easily adjust rankings for performance metrics by dragging and dropping items on a graphical user interface, thus allowing users to intuitively prioritize settings.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in view of de Oliveira (US 2014/0188576) in further view of Chen (US 2012/0038544) previously cited in PTO-892 dated 11/13/2019.
Regarding Dependent Claim 8,
Scholer, Neu, Parikh and de Oliveira teach the computer implemented method of claim 7, but do not teach wherein determining whether a settings change is to be performed comprises:
identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation;
combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value; comparing the first combined value to the settings change threshold; and
determining whether the settings change is to be performed based on the comparison.
However, Chen teaches wherein determining whether a settings change is to be performed comprises:
identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation ([0012], [0074], [0077]: A headroom value is calculated using the difference between the highest recorded value and a maximum value);
combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value ([0077]: A weight is used in a calculation of property value); 
comparing the first combined value to the settings change threshold ([0074]: A comparison is made against a predetermined threshold); and
determining whether the settings change is to be performed based on the comparison ([0074]: The adjustment is made when it is determined whether the predetermined threshold is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer, Neu, Parikh and de Oliveira so that a headroom value is combined with a weight corresponding to the first performance pillar metric value and then compared with the settings change threshold to determined whether the settings change is to be performed as taught by Chen.
	The motivation for doing so would have been that the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claims 10-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386).
Regarding Independent Claim 10,
Scholer teaches a computer implemented method of controlling a mobile harvesting machine, the method comprising: 
detecting conditions of a worksite at which a harvesting operation being performed by the mobile harvesting machine ([0066]: The condition of crop material is determined by the agricultural machine at any given point of a harvesting operation);
detecting a set of operating characteristics of the mobile harvesting machine ([0213]-[0214]: System parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
identifying a first performance pillar metric value for a first performance pillar metric and a second performance pillar metric value for the second performance pillar metric based on the set of detected operating characteristics ([0209], [0258]-[0260]: Harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine); 
identifying a first performance limitation corresponding to the first performance pillar metric and a second performance limitation corresponding to the second performance pillar metric based on the detected conditions of the worksite ([0265]: GUI 1054 shows performance metrics such as percentages of cracked grain 1008, MOG 1010, moisture content 1012, yield/loss 1014, along with combine operating parameters 1016, such as rotor speed, concave spacing, chaffer spacing and sieve spacing) […];
generating a user interface display with a first performance pillar metric display portion displaying the first performance pillar metric value and the first performance limitation and a second performance pillar metric display portion displaying the second performance pillar metric value and the second performance limitation (Fig. 14: A user interface displays selection bars corresponding to harvesting parameters quality, MOG (materials other than grain), and loss percentage; the cursor within the selection bar indicates a value of the harvesting parameter);;
determining whether a settings change is to be performed based on the first and second performance pillar metric values, and the first and second performance limitation values ([0266]: Using GUI 1054 the user is able to determine whether a settings change (user adjustment to the settings) based on the displayed performance metrics, operating parameters, and selection bars); and
if the settings change is to be performed, controlling a settings change actuator to execute the settings change ([0266]: the GUI comprises buttons for performing a settings change).  
	Scholer does not teach:
wherein the first and second performance limitations are indicative of a best achievable pillar metric value for each the first and second performance pillar metrics given the conditions of the worksite.
	However, Neu teaches:
wherein the first and second performance limitations are indicative of a best achievable pillar metric value for each the first and second performance pillar metrics given the conditions of the worksite ([0046], Fig. 2: Indicator element 84 corresponds to the maximum performance of an assigned parameter under current settings. Neu further teaches in [0030] that the harvesting capacity of the machine is adapted to the specific crop conditions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer and Neu so that the first and second performance limitation values are indicative of a maximum achievable first performance pillar metric value given the conditions of the worksite.
The motivation for doing so would have been to provide an operator of an agricultural working machine an improved overview of relevant processes of the agricultural machine (Neu [0007]).

Regarding Dependent Claim 11,
Scholer and Neu teach the computer implemented method of claim 10. Scholer further teaches comprising: 
generating a priority setting user interface display with a priority setting actuator (Scholer [0266]: GUI 1058 comprises a plurality of buttons); and
detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric, wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the priority of the first performance pillar metric relative to the second performance pillar metric (Scholer [0266]: Selection of the buttons modifies the priorities of the harvesting parameters of the agricultural machine). 

Regarding Dependent Claim 12,
Scholer and Neu teach the computer implemented method of claim 11. Scholer further teaches wherein generating a priority setting user interface display comprises: generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics (Scholer [0266]: Selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).  


Regarding Dependent Claim 13,
Scholer and Neu teach the computer implemented method of claim 12. Scholer further teaches wherein generating the priority setting user interface display comprises:
generating the priority setting user interface display with a secondary priorities setting actuator that is actuated to indicate a priority order of each performance pillar metric, of a remainder of the plurality of different performance pillar metrics, other than the top priority performance pillar metric, relative to one another (Scholer [0266]: selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).

Regarding Dependent Claim 22,
Scholer and Neu teach the computer implemented method of claim 10. Scholer further teaches wherein the conditions of the worksite comprise one or more crop conditions, environmental conditions, and ground conditions (Scholer teaches in [0066] that the condition of crop material is determined by the agricultural machine at any given point of a harvesting operation).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Kansal (US 2012/0151055) in further view of Parikh (US 2015/0058641).
Regarding Dependent Claim 14,
Scholer and Neu teach the computer implemented method of claim 13, but do not teach further comprising:
generating an aggressiveness setting user input actuator that us actuated to set an aggressiveness value; and
identifying an operating settings change threshold based on the aggressiveness value wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the operating settings change threshold.  
	However, Kansal teaches:
generating an aggressiveness setting user input actuator that us actuated to set an aggressiveness value ([0036]: An aggressiveness of a system is determined by manipulating a slider).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer and Neu so that an aggressiveness setting user input actuator is actuated to set an aggressiveness value as taught by Kansal.
	The motivation for doing so would have been to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).
	Scholer, Neu, and Kansal do not teach:
identifying an operating settings change threshold based on the aggressiveness value wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the operating settings change threshold.  
	However, Parikh teaches:
identifying an operating settings change threshold based on the aggressiveness value wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the operating settings change threshold ([0049]: The option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer, Neu, and Kansal so that an aggressiveness setting indicates an operating settings change threshold and the settings change is determined based on a settings change threshold as taught by Parikh
	The motivation for doing so would have been to maximize a setting corresponding to the performance metric (Parikh [0031]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Yokoyama (US 2017/0322550) previously cited in PTO-892 dated 09/03/2021, in further view of Parikh (US 2015/0058641).
Regarding Independent Claim 15,
Scholer teaches a mobile harvesting machine, comprising:
one or more hardware sensors ([0080]-[0086]: The agricultural machine includes a plurality of sensors) detecting current crop conditions, ground conditions, […] at a worksite at which a harvesting operation is being performed by the mobile harvesting machine ([0066]: The condition of crop material is determined by the agricultural machine at any given point. Scholer also teaches in [0180] that look-ahead sensor 506 detects the ground beyond or beneath crop);
priority logic detecting a priority of a first performance pillar metric relative to a second performance pillar metric ([0262]: A priority of a harvesting parameter relative to another harvesting parameter is determined);
an additional hardware sensor detecting an operating characteristic of the mobile harvesting machine ([0213]-[0214]: System parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency. Scholer also teaches in [0209] that combine speed is measured by a sensor);
performance metric generator logic identifying a first performance pillar metric value for the first performance pillar metric based on the detected operating characteristic ([0209], [0258]-[0260]: Harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
control automation logic determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation value ([0266]: Using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars);
and if the settings change is to be performed, controlling a controllable subsystem to execute the settings change ([0266]: The GUI comprises buttons for performing a settings change).
	Scholer does not teach:
limitation logic identifying a maximum achievable first performance limitation corresponding to the first performance pillar metric based on previous values of the first performance pillar metric from previous harvesting operations performed in conditions similar to the current crop conditions, ground conditions, and environmental conditions at the worksite;
aggressiveness logic detecting an aggressiveness setting indicative of an operating settings change threshold; and
control automation logic determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold.
	However, Yokoyama teaches:
one or more hardware sensors detecting current environmental conditions at a worksite at which a harvesting operation is being performed by the mobile harvesting machine ([0077]: A sensor of the work machine may transmit weather information to a host computer while an operation is being performed);
limitation logic identifying a maximum achievable first performance limitation corresponding to the first performance pillar metric based on previous values of the first performance pillar metric from previous harvesting operations performed in conditions similar to the current […] environmental conditions at the worksite ([0072]: Under the most similar weather conditions to the weather information transmitted to host computer 400, work conditions with the best work efficiency and the largest yield are displayed to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Yokoyama so that previous values of the first performance pillar metric from previous harvesting operations performed in similar operating conditions to the current operating conditions are used to identify a maximum achievable first performance pillar metric value as a first performance limitation value.
The motivation doing so would have been to provide a visualization of expected results based on conditions similar to current weather information (Yokoyama [0006]).
Scholer and Yokoyama do not teach:
aggressiveness logic detecting an aggressiveness setting indicative of an operating settings change threshold; and
control automation logic determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold.
	However, Parikh teaches:
aggressiveness logic detecting an aggressiveness setting indicative of an operating settings change threshold ([0049]: An option setting unit determines an aggressiveness setting based on an aggressiveness threshold option); and
control automation logic determining whether a settings change is to be performed based on […] the settings change threshold ([0049]: The option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer and Yokoyama so that an aggressiveness setting indicates an operating settings change threshold and the settings change is determined based on a settings change threshold as taught by Parikh
	The motivation for doing so would have been to maximize a setting corresponding to the performance metric (Parikh [0031]).

Regarding Dependent Claim 16,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 15. Scholer further teaches:
wherein the priority logic is configured to detect a priority of the first performance pillar metric relative to the second performance pillar metric by generating a priority setting user interface display with a priority setting actuator (Scholer [0266]: GUI 1058 comprises a plurality of buttons); and
detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric (Scholer [0266]: Selection of the buttons modifies the harvesting parameters of the agricultural machine).   

Regarding Dependent Claim 17,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 16. Scholer further teaches:
wherein the priority logic is configured to generate the priority setting user interface display by generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics (Scholer [0266]: Selection bars comprise increase button switches to adjust the priorities of harvesting parameters).

Regarding Dependent Claim 18,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 17. Scholer further teaches:
wherein the priority logic is configured to generate the priority setting user interface display by generating the priority setting user interface display with a secondary priorities setting actuator that is actuated to indicate a priority order of each performance pillar metric, of a remainder of the plurality of different performance pillar metrics, other than the top priority performance pillar metric, relative to one another (Scholer [0266]: Selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Yokoyama (US 2017/0322550) in view of Parikh (US 2015/0058641) in further view of Kansal (US 2012/0151055).
Regarding Dependent Claim 19,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 15. Parikh teaches identifying the operating settings change threshold based on the aggressiveness value (Parikh [0049]: An aggressiveness setting value (1) corresponds to an operating settings change threshold (60%+/-10%). Scholer, Yokoyama, and Parikh do not teach wherein the aggressiveness logic is configured to detect an aggressiveness setting by generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value.
However, Kansal teaches wherein the aggressiveness logic is configured to detect an aggressiveness setting by generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value ([0036]: An aggressiveness of a system is determined by manipulating a slider).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Yokoyama, and Parikh with Kansal so that an aggressiveness setting user input actuator is actuated to set an aggressiveness value.
	The motivation for doing so would have been to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Yokoyama (US 2017/0322550) in view of Parikh (US 2015/0058641) in view of de Oliveira (US 2014/0188576).
Regarding Dependent Claim 20,
	Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 15, but do not teach wherein the priority logic is configured to detect a priority of the first performance pillar metric relative to the second performance pillar metric by detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics and to identify the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics, and wherein the control automation logic is configured to determine whether a settings change is to be performed by identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation, combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value, comparing the first combined value to the settings change threshold, and determining whether the settings change is to be performed based on the comparison.
	However, de Oliveira teaches wherein the priority logic is configured to detect a priority of the first performance pillar metric relative to the second performance pillar metric by detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics and to identify the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics […] ([0066]: A user assigned weight is provided for the plurality of performance metrics).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer, Neu, and Parikh so that a user-assigned weight corresponds to each of the performance pillar metrics to identify the priority of the performance pillar metrics as taught by de Oliveira. 
The motivation for doing so would have been to easily adjust rankings for performance metrics by dragging and dropping items on a graphical user interface, thus allowing users to intuitively prioritize settings.
Scholer, Yokoyama, Parikh, and de Oliveira do not teach wherein the control automation logic is configured to determine whether a settings change is to be performed by identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation, combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value, comparing the first combined value to the settings change threshold, and determining whether the settings change is to be performed based on the comparison.
	However, Chen teaches wherein the control automation logic is configured to determine whether a settings change is to be performed by identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation, combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value, comparing the first combined value to the settings change threshold, and determining whether the settings change is to be performed based on the comparison ([0012], [0074], [0077]: A headroom value is calculated using the difference between the highest recorded value and a maximum value. A weight is used in a calculation of property value and a comparison is made against a predetermined threshold to determine whether an adjustment is to be made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Scholer, Yokoyama, Parikh and de Oliveira so that a headroom value is calculated to determine whether the settings change is to be performed as taught by Chen.
	The motivation for doing so would have been that the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171